              Case 1:21-cv-00166-N/A Document 2              Filed 04/15/21    Page 1 of 5




                    UNITED STATES COURT OF INTERNATIONAL TRADE


 BOTH-WELL (TAIZHOU) STEEL
 FITTINGS, CO., LTD.,
                  Plaintiff,                              Court No. 21-00166

          v.

 UNITED STATES,
                           Defendant.


                                            COMPLAINT

         Plaintiff Both-Well (Taizhou) Steel Fittings, Co., Ltd. commences this action against the

United States and alleges the following.

                                                Parties

         1.       Plaintiff Both-Well (Taizhou) Steel Fittings, Co., Ltd. (“Both-Well”) is a Chinese

producer and exporter of forged steel fittings during the period of review, March 14, 2018 to

December 31, 2018.

         2.       Defendant is the United States acting by and through the U.S. Department of

Commerce (the “Department”).

                                             Jurisdiction

         3.       Both-Well brings this action under 19 U.S.C. §§ 1516(a)(2)(A)(i)(I) and

(a)(2)(B)(iii) to contest the final results in the Department’s administrative review of the

countervailing duty order on forged steel fittings from the People’s Republic of China. See

Forged Steel Fittings From the People's Republic of China: Final Results of Countervailing

Duty Administrative Review; 2018, 86 Fed. Reg. 14722 (March 18, 2021), incorporating Issues

and Decision Memorandum for the Final Results of the 2018 Countervailing Duty




010-9199-9202/1/AMERICAS
              Case 1:21-cv-00166-N/A Document 2             Filed 04/15/21     Page 2 of 5




Administrative Review of Forged Steel Fittings from the People’s Republic of China (March 10,

2021). This Court thus has jurisdiction over this action under 28 U.S.C. § 1581(c).

                                               Standing

         4.       Both-Well is a foreign producer and exporter of subject merchandise that

participated in the administrative review resulting in the contested determination, and thus is an

interested party within the meaning of 19 U.S.C. § 1516a(f)(3) and 19 U.S.C. § 1677(9)(A).

         5.       Because the Department’s final results overstated Both-Well’s countervailing

duty margin, Both-Well has been adversely affected or aggrieved by agency action within the

meaning of Section 702 of Title 5 of the United States Code, and thus has standing to bring this

action under 28 U.S.C. § 2631(c).

                                              Timeliness

         6.       The Department published notice of the Final Results in the Federal Register on

March 18, 2021. Both-Well filed a summons instituting this action on April 16, 2021, which is

within 30 days of said publication, serving notice of the action on all other participants in the

investigation on the same date. Both-Well is filing this complaint concurrently with the

summons. Both-Well thus commenced this action within the time limits specified in 19 U.S.C. §

1561a(a)(2)(A), 28 U.S.C. § 2636(c), and USCIT Rule 3.

                                                 Facts

         7.       The countervailing duty order at issue covers forged steel fittings.

         8.       On January 17, 2020, the Department initiated the first administrative review of

the countervailing duty order on forged steel fittings from China. Initiation of Antidumping and

Countervailing Duty Administrative Reviews, 85 Fed. Reg. 3014 (Jan. 17, 2020).




010-9199-9202/1/AMERICAS
              Case 1:21-cv-00166-N/A Document 2           Filed 04/15/21     Page 3 of 5




         9.       On November 13, 2020, the Department published its preliminary results in the

administrative review. Forged Steel Fittings From the People's Republic of China: Preliminary

Results of Countervailing Duty Administrative Review; 2018, 85 Fed. Reg. 72627 (Nov. 13,

2020). The Department found the Export Buyer’s Credit Program countervailable and applied

adverse facts available to the program stating the Government of China failed to provide the

necessary information the Department requested. Applying AFA, the Department preliminarily

determined a countervailable subsidy rate of 10.54 percent ad valorem for the Export Buyer’s

Credit Program.

         10.      Both-Well timely submitted a case brief outlining why the Department should

find the Export Buyer’s Credit Program not used by Both-Well during the POR and further

challenging the Department’s selected rate for the Program.

         11.      On March 18, 2021, the Department published its Final Results. The Department

continued to find the Export Buyer’s Credit Program countervailable, and continued to assign the

AFA rate of 10.54 percent ad valorem for this program. As a result, Both-Well’s countervailing

rate is 25.90 percent ad valorem.

                                              COUNT I

         12.      Both-Well incorporates the allegations in the previous paragraphs.

         13.      Both-Well and its importers placed information on the record attesting to non-use

of the Export Buyer’s Credit Program. The Department’s determination that Both-Well, or its

importers, benefited from the Program is unsupported by substantial evidence or otherwise not in

accordance with law. See 19 U.S.C. §1516a(b)(1)(B)(i) (the Court shall hold unlawful

Department decisions that are unsupported by substantial evidence or otherwise not in

accordance with law).




010-9199-9202/1/AMERICAS
            Case 1:21-cv-00166-N/A Document 2             Filed 04/15/21     Page 4 of 5




                                             COUNT II

         14.      Both-Well incorporates the allegations in the previous paragraphs.

         15.      The Department’s application of an AFA rate to Both-Well with respect to the

Export Buyer’s Credit Program without identification of any deficiencies in Both-Well’s

response is contrary to law. See 19 U.S.C. §1516a(b)(1)(B)(i) (the Court shall hold unlawful

Department decisions that are unsupported by substantial evidence); see also 19 U.S.C.

1677m(d) (holding that the Department must identify and deficiencies in a response and allow

the opportunity to cure the deficiency). The Department reviewed all of Both-Well’s

questionnaire responses but never identified a deficiency to the Export Buyer’s Credit Program

response.

                                             COUNT III

         16.      Both-Well incorporates the allegations in the previous paragraphs.

         17.      The AFA rate the Department chose for the Export Buyer’s Credit Program is

unsupported by substantial evidence or otherwise not in accordance with law. See 19 U.S.C.

§1516a(b)(1)(B)(i) (the Court shall hold unlawful Department decisions that are unsupported by

substantial evidence or otherwise not in accordance with law).

                                          Prayer for Relief

         WHEREFORE, Both-Well respectfully request that the Court enter judgment in its favor

and against the Defendant:

         (1)      Declaring the Department’s determination that Both-Well benefitted from the

Export Buyer's Credit Program unsupported by substantial evidence;

         (2)      Declaring that the Department’s application of an AFA rate to Both-Well is

contrary to law;




010-9199-9202/1/AMERICAS
            Case 1:21-cv-00166-N/A Document 2             Filed 04/15/21    Page 5 of 5




         (3)      Declaring the particular AFA rate for the Program to be unlawful;

         (4)      Remanding this Program to the Department with instructions to remove the

Program from the list of programs found to benefit Both-Well and deduct the associated margin

points from Both-Well’s aggregated countervailing duty margin; and

         (5)      Granting Both-Well such other relief as the Court may deem appropriate.



Dated: April 15, 2021

                                               Respectfully submitted,

                                               /s/ Jeremy W. Dutra
                                               Peter Koenig
                                               peter.koenig@squirepb.com
                                               Jeremy W. Dutra
                                               jeremy.dutra@squirepb.com
                                               SQUIRE PATTON BOGGS (US) LLP
                                               2550 M Street, NW
                                               Washington, DC 20037
                                               Tel: (202) 457-6000
                                               Fax: (202) 626-6780

                                               Counsel for Plaintiff
                                               Both-Well (Taizhou) Steel Fittings, Co., Ltd.




010-9199-9202/1/AMERICAS
